UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
RITIKA KOHLI formerly known as Ritika Hira,

                                   Plaintiff,                                ORDER
                                                                             CV 17-3154 (JFB) (ARL)
                  -against-

INDEPENDENT RECOVERY RESOURCES,
INC., ANITA MANGHISI and REPRODUCTIVE
SPECIALISTS OF NEW YORK, LLP,

                                    Defendants.
-------------------------------------------------------------X
LINDSAY, Magistrate Judge:

        Before the Court is the plaintiff’s motion brought by order to show cause seeking
sanctions for the defendants’ alleged willful failure to comply with their discovery obligations.
Even though plaintiff’s counsel has filed two copies of an eight-page memorandum as well as an
affidavit attaching letters between counsel, the Court is hard pressed to determine exactly what
discovery the plaintiff believes is outstanding. Indeed, the memorandum primarily addresses the
plaintiff’s concern that the defendant Reproductive Specialists of New York may be left without
assets to satisfy a potential judgment following its purchase by New York University Winthrop
Hospital. Accordingly, the motion is denied with leave to renew in accordance with the rules
governing the procedure for raising discovery issues. The plaintiff may file a letter application
pursuant to Local Rule 37.3 outlining what, if any, discovery is outstanding and setting forth her
arguments with respect to her entitlement to that discovery. The plaintiff is reminded that copies
of the relevant requests and the defendants’ responses must be annexed to her letter application.
Counsel for the plaintiff is also reminded that reply letters are not permitted to be filed on
discovery applications absent leave of the Court.


Dated: Central Islip, New York                                   SO ORDERED:
       February 6, 2019
                                                                 ____________/s/__________________
                                                                 ARLENE ROSARIO LINDSAY
                                                                 United States Magistrate Judge
